SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1092
CA 13-00178
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF DANIEL JONES,
PETITIONER-APPELLANT,

                     V                                             ORDER

ERIE COUNTY CLERK’S OFFICE,
RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


DANIEL JONES, PETITIONER-APPELLANT PRO SE.

MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (JEREMY C. TOTH OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Penny M.
Wolfgang, J.), dated October 31, 2012. The order granted the motion
of petitioner for leave to reargue and, upon reargument, adhered to a
prior order dismissing the proceeding for lack of personal
jurisdiction.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Rattley v New York City Police Dept., 96
NY2d 873, 875).




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court